DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

    PNG
    media_image1.png
    705
    865
    media_image1.png
    Greyscale

reference number 110 is pointing twice to the same portion of Figure 3. Figure 3 should reflect the descriptions of reference numbers given in the Specifications. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference numbers 120 and 110 refer to a biophotonic device, and reference numbers 100 and 110 refer to a biophotonic system. These two sets of reference numbers should be delineated throughout the Specifications for more clarification as to what the terms “biophotonic device” and “biophotonic system” refer to in the drawings.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7-8 recite the limitation " the light accepting molecules".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1.

Regarding Claim 1, Holloway et al. discloses
An absorbent biophotonic device comprising (Abstract):
a photoactivatable core 10 (col.4, ll.21-30);
wherein the photoactivatable core 10 is photoactivated upon exposure to light to emit fluorescence (col.8, ll.38-65).
Holloway et al. is silent regarding
at least one absorbent liner disposed on at least a part of the photoactivatable core

    PNG
    media_image2.png
    102
    848
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    102
    848
    media_image2.png
    Greyscale

Figures 2 and 3 of Whyte et al.

Whyte et al. teaches systems, methods, and apparatuses for treating a tissue site with reduced pressure. Whyte et al. discloses at least one absorbent liner (126 or 128) disposed on at least a part of the photoactivatable core 124 (Fig.2,3; ¶ 41, 43, 45).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. with at least one absorbent liner disposed on at least a part of the photoactivatable core as taught by Whyte et al., for the purpose of aiding in the distribution of reduced pressure to the tissue site, to wick (or absorb) fluids from the tissue site, and to prevent the loss of structural integrity that occurs when scatter coated 

Regarding Claim 2, Holloway et al. discloses
An absorbent biophotonic device for treatment and/or healing of a wound, the absorbent biophotonic device comprising (Abstract):
a photoactivatable core 10 (col.4, ll.21-30);
wherein the photoactivatable core 10 is photoactivated upon exposure to light to emit fluorescence (col.8, ll.38-65).
Holloway et al. is silent regarding
at least one absorbent liner disposed on at least a part of the photoactivatable core
Whyte et al. discloses at least one absorbent liner (126 or 128) disposed on at least a part of the photoactivatable core 124 (Fig.2,3; ¶ 41, 43, 45).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. with at least one absorbent liner disposed on at least a part of the photoactivatable core as taught by Whyte et al., for the purpose of aiding in the distribution of reduced pressure to the tissue site, to wick (or absorb) fluids from the tissue site, and to prevent the loss of structural integrity that occurs when scatter coated absorbent material is used to form the absorbent member that may lead to frequent replacement of the liner (Whyte et al. ¶ 43).

Regarding Claim 3, Holloway et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. further discloses the photoactivatable core 10 comprises light-accepting molecules (col.7, ll.27-58).

Regarding Claim 10, Holloway et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. as modified teaches the at least one absorbent liner is a bottom absorbent liner (Whyte et al. 128 downstream layer), (Whyte et al. Fig.2, 3; ¶ 41, 43, 45). 

Regarding Claim 11, Holloway et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. as modified teaches the at least one absorbent liner is a top absorbent liner 126 (Whyte et al. 128 upstream layer) (Whyte et al. Fig.2, 3; ¶ 41, 43, 45).

Regarding Claims 12 and 13, Holloway et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. is silent regarding the absorbent biophotonic device comprises two absorbent liners; the photoactivatable core is disposed between the two absorbent liners. Whyte et al. discloses the absorbent device comprises two absorbent liners (126 and 128) (upstream layer and downstream layer) (Fig.2,3; ¶ 41, 43, 45); the core 124 is disposed between the two absorbent liners (126 and 128) (Fig.2,3; ¶ 41, 43, 45). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. with the absorbent 

Regarding Claim 19, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. further teaches the absorbent biophotonic device is an absorbent biophotonic pad. The device from Holloway et al. can be described as a ‘pad’ because it is “a piece or fold of gauze or other absorbent material for use as a surgical dressing or a protective covering.” (Dictionary.com). The device from Holloway is modified to have the absorbable liner from Whyte et al. and therefore is absorbable. 

Regarding Claim 20, Holloway et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. is silent regarding the absorbent biophotonic device comprises a plurality of punctures connecting the photoactivatable core and the at least one absorbent liner. Whyte et al. discloses the absorbent biophotonic device comprises a plurality of punctures (pores) connecting the core 124 and the at least one absorbent liner (126 or 128) (Fig.2,3; ¶ 41, 43, 45). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. with the absorbent device comprising a plurality of punctures connecting the photoactivatable core and the at least .

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 as applied to claim 1 above, and further in view of Loupis US 20150119788 A1.

Regarding Claim 4, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. and Whyte et al. as modified are silent regarding the light-accepting molecules are Eosin. Loupis discloses the light-accepting molecules are Eosin (¶ 11, 30, 34, 121). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the light-accepting molecules as Eosin as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 5, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 4. Holloway et al. and Whyte et al. as modified are silent regarding the Eosin is Eosin Y. Loupis discloses the Eosin is Eosin Y (¶ 11, 30, 34, 121). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view 

Regarding Claim 6, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 4. Holloway et al. and Whyte et al. as modified are silent regarding the Eosin is Eosin Y and Eosin B. Loupis discloses the Eosin is Eosin Y and Eosin B (¶ 11, 30, 34, 121).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the Eosin as Eosin Y as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 7, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. and Whyte et al. as modified are silent regarding the light-accepting molecules are Eosin Y and Fluorescein (¶ 11, 30, 34, 121).  Loupis discloses the light-accepting molecules are Eosin Y and Fluorescein (¶ 11, 30, 34, 121).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the light-accepting molecules as Eosin Y and Fluorescein as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 8, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. and Whyte et al. as modified are silent regarding the light- accepting molecules are Eosin Y and Rose Bengal. Loupis discloses the light- accepting molecules are Eosin Y and Rose Bengal (¶ 11, 30, 34, 121, 129).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the light- accepting molecules as Eosin Y and Rose Bengal as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 as applied to claim 1 above, and further in view of Tao et al. US 20160121136 A1. 

Regarding Claim 9, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. and Whyte et al. as modified are silent regarding the photoactivatable core comprises nylon. Tao et al. discloses that the photoactivatable core comprises nylon (¶ 9). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the photoactivatable core comprising nylon as taught . 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 as applied to claim 1 above, and further in view of Stephenson WO 2015032817 A1. 

Regarding Claim 14, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 1. Holloway et al. and Whyte et al. as modified are silent regarding the at least one absorbent liner is made of foam. Stephenson discloses the at least one absorbent liner is made of foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the at least one absorbent liner being made of foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Regarding Claim 15, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 14. Holloway et al. and Whyte et al. as modified are silent regarding the foam is a polyurethane foam. Stephenson discloses the foam is a polyurethane foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the foam as a polyurethane foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Regarding Claim 16, Holloway et al. and Whyte et al. as modified disclose the claimed invention substantially as claimed, as set forth above for claim 15. Holloway et al. and Whyte et al. as modified are silent regarding the polyurethane foam is a reticulated polyurethane foam. Stephenson discloses the polyurethane foam is a reticulated polyurethane foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 with the polyurethane foam as a reticulated polyurethane foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. US 7304201 B2 in view of Whyte et al. US 20140200533 A1 in view of Stephenson WO 2015032817 A1 as applied to claim 14 above, and further in view of Erb et al. US 20140142410 A1.

Regarding Claim 17 and 18, Holloway et al., Whyte et al., and Stephenson as modified disclose the claimed invention substantially as claimed, as set forth above for claim 14. Holloway et al., Whyte et al., and Stephenson as modified are silent regarding the foam is a polyethylene foam; the polyethylene foam is a reticulated polyethylene foam. Erb et al. discloses the foam is a reticulated polyethylene foam (¶ 34); the polyethylene foam is a reticulated polyethylene foam (¶ 34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holloway et al. in view of Whyte et al. in view of Stephenson with the foam as a reticulated polyethylene foam as taught by Erb et al., for the purpose of impregnating or coating the foam with conductive, low impedance gel (¶ 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Buteux et al. US 20170105877 A1 teaches a wound dressing method. 
Sawhney US 6818018 B1 teaches compositions and methods for forming hydrogels in situ. 
Adamson et al. WO 2017070197 A1 teaches a system for treating a diseased site in a human or animal body. 
Askem et al. WO 2016103033 A2 teaches apparatuses for use in negative pressure wound therapy.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 4115                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771